Citation Nr: 0519675	
Decision Date: 07/20/05    Archive Date: 08/03/05

DOCKET NO.  03-27 974	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for venous insufficiency of 
both legs.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active duty from July 1967 to June 
1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 rating action of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan, that denied service connection for venous 
insufficiency of both legs.  The veteran testified before the 
Board at a hearing held at the RO in March 2005.

The Board notes that a July 2003 supplemental statement of 
the case from the RO cited and quoted regulations governing 
the reopening of prior final VA decisions based on new and 
material evidence.  However, the Board can identify no prior 
final decision involving the specific issue on appeal.  
Therefore, the claim on appeal arises from an original claim 
for service connection; there is no prior final decision that 
must be reopened before VA may address the merits of the 
original claim for service connection.  Nevertheless, there 
was no harm to the veteran because prior adjudicative 
documents (July 2002 correspondence from the RO, the RO's 
September 2002 rating decision, and a December 2002 statement 
of the case) applied and discussed the correct legal and 
evidentiary standards.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the veteran 
when further action is required of him.  


REMAND

In the judgment of the Board, additional development is 
required.  The Board initially discusses some of the 
available evidence.

Service medical records currently contained in the claims 
folder are negative for complaints of, treatment for, or 
findings of a bilateral venous insufficiency disability of 
both lower extremities.  In fact, the May 1971 separation 
examination indicated that the veteran's vascular system was 
normal.  

According to relevant post-service medical records, in 
September 1983, the veteran was treated for resolving 
cellulitis.  In August 1986, a diagnosis of varicose veins 
was made.  Thereafter, in April 1995, the veteran underwent 
bilateral varicose veins stripping.  Subsequent medical 
records dated through July 2003 reflect continued treatment 
for, and evaluation of, a vascular disability variously 
characterized as varicose veins, superficial venous 
thrombosis, recurrent thrombophlebitis, varicosities, venous 
insufficiency, and peripheral vascular disease.  

In an April 2003 letter, a private physician stated that he 
had first treated the veteran in 1983 for varicose veins.  
The doctor described this disability as "certainly long 
standing" and expressed his opinion that this disorder 
"easily could have been present for 15 years or more."  The 
veteran was discharged from active military duty in June 
1971.  As such, the private physician's April 2003 statement 
appears to relate the veteran's vascular disability to his 
time on active military duty.  Importantly, however, the 
doctor did not provide rationale for his opinion or state 
that he had reviewed the veteran's claims folder (including 
the in-service and post-service medical records therein).  

In this regard, the Board notes that the examiner who 
conducted a VA examination in June 2002 provided an 
impression of primarily superficial bilateral venous 
insufficiency of the legs with venous claudication.  Although 
the examiner stated that the onset of this condition occurred 
during active military service, the examiner also 
acknowledged that this conclusion was based on the veteran's 
history (as reported by the veteran himself).  The examiner 
specifically stated that he did not have access to the 
veteran's claims folder.  Consequently, on remand, an 
examination is needed to determine the nature and etiology of 
any current superficial bilateral venous insufficiency of the 
legs with venous claudication.  

The veteran also testified at the March 2005 Board hearing 
that during boot camp, he went to sick bay for treatment for 
swollen legs (including feet) and was hospitalized for one 
week.  He testified that, although he continued to experience 
problems with his lower extremities during service, he only 
once thereafter sought medical care (while stationed in 
Hawaii).  As noted above, the service medical records that 
are now in the claims folder are negative for complaints of, 
treatment for, or findings of a vascular disorder of the 
lower extremities.  However, the veteran has testified that 
relevant service medical records are missing.  Therefore, the 
RO should obtain any additional service medical records that 
may be available or to explain if no such additional service 
medical records are available.  

Additionally, the veteran testified at the March 2005 Board 
hearing that he was awarded disability benefits from the 
Social Security Administration (SSA) in 2000  based on his 
leg disorder.  He also testified that an examination 
conducted in connection with that SSA decision possibly 
included discussion of his medical history.  The claims 
folder includes a copy of the November 2000 SSA award notice, 
but not a copy of the actual SSA decision or the associated 
medical records.  Because of the veteran's allegation that 
the SSA decision potentially includes a discussion of the 
history of his vascular lower extremity disorder, the RO 
should obtain those SSA documents on remand.  

Accordingly, the case is REMANDED for the following actions:

1.  The RO should obtain from the 
National Personnel Records Center (NPRC) 
or any other appropriate agency any 
additional service medical records of the 
veteran that may be available.  

2.  The RO should obtain copies of any 
SSA decision awarding disability benefits 
to the veteran and any associated medical 
records.    

3.  The RO should provide the veteran a 
VA examination to determine the nature, 
extent, and etiology of the vascular 
disorder of his lower extremities.  The 
claims folder must be made available to 
the examiner.  The examiner should 
discuss whether it is at least as likely 
as not that any current vascular disorder 
of both lower extremities is related to 
the veteran's active military service.    

4.  The RO should then readjudicate the 
claim for service connection for venous 
insufficiency of both legs.  If the 
decision remains adverse to the veteran, 
the RO should provide him and his 
representative a supplemental statement 
of the case and the appropriate 
opportunity for response.  The case 
should then be returned to the Board for 
its review, as appropriate.  

The veteran has the right to submit additional evidence and 
argument on the matter that the Board is remanding.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The RO must 
treat this claim expeditiously.  Claims that are remanded by 
the Board or by the United States Court of Appeals for 
Veterans Claims must be handled expeditiously.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).  



	                  
_________________________________________________
	PANAYOTIS LAMBRAKOPOULOS
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).  


